DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification 
The Examiner notes that “Flow Sensors” are commonly known objects in the art and therefore the title provides insufficient informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by an Examiner' s amendment. See MPEP § 1302.04(a) AND MPEP § 606.01. The Examiner notes that the application’s classification is directed to flow sensors of resistive type (CPCF G01F1/69) and that each of the independent claims comprise a “sense resistor”. The Examiner is therefore including “Resistive” in the Title; see Examiner Amendment.
Drawings
The drawings were received on 10/06/2021.  These drawings overcome the drawing objections made in the First Action Interview Office Action mailed on 08/31/2021 and are acceptable.
Response to Arguments
Applicant’s arguments, see Pages 8-10, filed 10/06/2021, with respect to Independent claim 1 have been fully considered and are persuasive.  The 103 rejection of Independent claim 1 has been withdrawn and thus allowable. 

	Furthermore, the Applicant has amended Independent claims 7 and 17 to include the subject matter of claims 15 and 16 which have been previously objected to as containing allowable subject matter.  For such reasons, the 103 rejections of Independent claims 7 and 17 have been withdrawn and thus allowable.

The application is placed in condition for Allowance as put forth by the Examiner Amendment hereafter.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Myhre on 10/14/2021.

The application has been amended as follows: 

IN THE CLAIMS


Claim 1 (Currently amended):


 A flow sensor comprising: a first silicon block comprising: a top surface and a bottom surface, and a passage extending from the top surface to the bottom surface; a sense resistor circumferentially located around an opening in the top surface, the opening in the top surface formed by the passage; and a refractory resistor circumferentially located around the opening in the top surface; and a second silicon block comprising: a channel to direct a gas flow across the top surface of the first silicon block.

Claim 2 (Currently amended): 
 The flow sensor of claim 1, wherein the refractory resistor is one of a plurality of refractory resistors circumferentially located around the sense resistor, and the sense resistor is one of a plurality of sense resistors.

Claim 3 (Currently amended): 
 
The flow sensor of claim 2, wherein the refractory resistor and the sense resistor are circular.


Claims 4 and 5 are cancelled.

Claim 6 (Currently amended):
 The flow sensor of claim 2, wherein the first silicon block is bonded to the second silicon block.

Claim 7 (Currently amended):
 The flow sensor of claim 2, wherein the channel is formed using a deep-reactive-ion etch.

Claim 9 (Currently amended):
  
The flow sensor of claim 8, wherein channel directs a gas flow from the refractory resistor towards the sense resistor.

Claim 10 (Currently amended): 
 
The flow sensor of claim 9, wherein the channel is formed using a deep-reactive-ion etch.
 

Claims 11 and 12 are cancelled.

Claim 18 (Currently amended): 
The flow sensor system of claim 17, wherein the circuitry further comprises: an analog-to-digital converter to convert a voltage across the sense resistor to a digital value.

Claim 19 is cancelled.

Claim 20 (Currently amended): 

The flow sensor system of claim 18, wherein the circuitry is located on the first silicon block.

In accordance with MPEP § 1302.04(a) & MPEP § 606.01 and further with Authorization for this examiner’s amendment given in an interview with Kevin Myhre on 10/15/2021, the Examiner is further amending the application as follows:

IN THE SPECIFICATION

Title (Currently Amended) “RESISTIVE FLOW SENSOR”

Reasons for Allowance

Claims 1-3, 6-10, 17-18 and 20 are allowed.


The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1,
 
the specific limitations of "the sense resistor circumferentially located around an opening in the top surface" and “the refractory resistor circumferentially located around the opening in the top surface” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
The claims that are dependent on independent claim 1 are also allowed.


Regarding independent claim 8,
 
the specific limitations of "the sense resistor is circumferentially located around an opening in the top surface formed by the passage and the refractory resistor is circumferentially located around the opening in the top surface, the refractory resistor is circumferentially located around the sense resistor or the sense resistor is circumferentially located around the refractory resistor" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
 

The claims that are dependent on independent claim 8 are also allowed.

Regarding independent claim 17,
 
the specific limitations of "the sense resistor is circumferentially located around an opening in the top surface formed by the passage and the refractory resistor is circumferentially located around the opening in the top surface, the refractory resistor is circumferentially located around the sense resistor or the sense resistor is circumferentially located around the refractory resistor" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
 

The claims that are dependent on independent claim 17 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DAVID L SINGER/Primary Examiner, Art Unit 2856